Citation Nr: 1704931	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-25 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an earlier effective date of 1997 for the award of a 100 percent rating for posttraumatic stress disorder (PTSD) and major depressive disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1963 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and San Diego, California.  The case comes to the Board from the Los Angeles RO.
 
In July 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for PTSD in October 1997; the Veteran was notified of the denial and did not perfect an appeal.  That decision is final.  That claim was opened in January 1997.

2. Subsequent to the final disallowance in October 1997, a new claim of entitlement to service connection for PTSD was received on January 25, 2006.  That claim was denied.  In July 2008, the Veteran's PTSD claim was reopened with a claim date of October 30, 2007, but ultimately remained denied.

3. Service connection for PTSD was later granted by rating decision dated in August 2010, with an effective date of December 6, 2007 (held to be the date of continuous prosecution).  The Veteran's then attorney representative subsequently indicated that the benefits requested had been granted and that the appeal had been satisfied.

4.  Thereafter, a claim for an increased rating for PTSD was filed.  By rating action of October 2012, a 50 percent rating was assigned effective May 17, 2011, based on VA records on file, and a 100 percent rating was assigned from December 30, 2011, said to be the date of the reopened claim for further increase to a total rating.

5.  In 2013, the Veteran disagreed with the effective date, contending that the effective date of the 100 percent award should be April 15, 1997, the date he indicated as the date he filed his original claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of 1997 for the award of a 100 percent rating for PTSD are not met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met for the claims of entitlement to an earlier effective date. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law. There is no evidence that additional development is in order before the claim for an earlier effective date may be addressed. For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim decided herein.

Legal Principles

Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2014). 

January 25, 1997 PTSD Claim

A claim of entitlement to service connection for PTSD was received on January 25, 1997. In an October 1997 rating decision, VA denied entitlement to service connection for PTSD. By letter that same month, the RO notified the Veteran of that decision and apprised him of his procedural and appellate rights. The Veteran did not appeal this decision within one year. 

The Board observes the Veteran's March 2013 and October 2013 statements, which explained that he was unaware of the fact that he only had one year to contest the decision. However, as noted above, the VA letter notified him of his rights and included VA Form 4107. Therefore, the decision denying service connection for PTSD became final and binding based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).

It is noted that the evidence before the Board reveals that the claim was received by the VA in January 1997.  In his notice of disagreement, the Veteran has picked an April 1997 date as the reported date of claim.  Further clarification of this matter is not indicated in view of the law that applies.  The outcome is the same for any date prior to the October 1997 denial of the claim, for which there was notice and no appeal.

Period of January 25, 2006 to the Present

The Veteran attempted to reopen the claim of entitlement to service connection for PTSD in correspondence received on January 25, 2006. He later submitted additional medical treatment records in support of his claim. 

By rating decision dated in September 2006, the RO declined to reopen the claim for PTSD.

In January 2007, the Veteran submitted two statements requesting to "review and reconsider" his PTSD claim. These statements also expressed that they were not intended to be an appeal or recognized as such. He later submitted additional medical treatment records which were not probative to the matter of an insufficient stressor, in play at that time.

The Board acknowledges a VA deferred rating decision dated August 1, 2007. This document summarized the Veteran's prior statements and evidence submitted. It determined that further research or additional development was not necessary and an additional rating decision was not required.

In a statement received in December 2007, the Veteran reported that he contacted the RO and was advised that his PTSD claim was closed in August 2007. He claimed that the August 2007 closure of his claim was incorrect and that he had timely responded to all VA correspondence.

In January 2008, VA notified the Veteran that his previous PTSD decision became final on August 1, 2007 and informed him of the evidence required to reopen his claim. 

By way of a July 2008 rating decision, his PTSD claim was reopened but remained denied. 

In September 2008, the Veteran filed a notice of disagreement. 

A statement of the case was issued in March 2009 and the Veteran then submitted a VA Form 9 later that month.

In August 2010, the Veteran's PTSD claim was granted with an evaluation of 30 percent, effective December 6, 2007 (date of the claim with continuous prosecution).  As noted, his attorney at this time indicated this was a full grant of the benefits requested.

In January 2011, the Veteran filed a claim for an increased evaluation for his PTSD. 

In March 2011, his evaluation of 30 percent was continued.

In July 2011, the Veteran again filed a supplemental claim for an increased evaluation for his PTSD. 

In December 2011, the Veteran filed a claim for a total rating for compensation based on individual unemployability (TDIU). He also submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in January 2012.

In October 2012, the Veteran's PTSD evaluation was increased to 50 percent, effective May 17, 2011. An evaluation of 100 percent was assigned from December 30, 2011.

In March 2013, the Veteran filed a notice of disagreement. Specifically, he stated 
"I feel that I should have been compensated from the original date of filing which was 4-15-1997, and not 11-11-2012. Please reconsider the decision and compensate accordingly. I do agree with your decision to compensate me at 100% disabled. The effective date is what I am appealing." 

A July 2013 statement of the case denied an earlier effective date of April 15, 1997 for the current 100 percent evaluation assigned to PTSD. 

In September 2013, the Veteran filed a VA Form 9. He stated that he was "appealing the effective date of entitlement" and suggested that he would provide additional information. 

In October 2013, the Veteran submitted a clarification letter summarizing the onset of his PTSD symptoms. He again explained that:

At no time was I aware or cognizant of the fact that I only had a year to reply or contest your decision. I feel that I should have been compensated from the original date of filing which was April 15, 1997, and not November 11, 2012. Please reconsider the decision and compensate accordingly. I do agree with your decision to compensate me as 100% disabled, which I am. The effective date is what I am appealing.

The Board notes that in the Veteran's March 2013 and October 2013 statements, he incorrectly stated that his claim was filed on April 15, 1997. However, as discussed above, his claim was in fact received on January 25, 1997. Moreover, the Board finds it unclear what the Veteran is referring to regarding the November 11, 2012 date, as he his PTSD evaluation is currently 100 percent, effective December 30, 2011.

A March 2014 supplemental statement of the case again denied entitlement to an earlier effective date of April 15, 1997 for the increased 100 percent evaluation for PTSD.

In July 2016, the Veteran testified that after his PTSD claim was denied in 1997, he attempted to compile a film documenting his various in service experiences that he had recorded on his personal camera. He stated that he submitted this film to VA sometime after the year 2000. He also claimed to have received VA treatment since the early 2000s, but that his prior doctor did not keep adequate records. The Board observes that the Veteran's claims file contains VA treatment records since June 2005.

As has been noted, it is contended that the effective date for the 100 percent rating should be dated to sometime in 1997.  At the time of the 1997 claim, review of the record revealed, as noted in the October 1997 rating action, that the Veteran did not meet the criteria for an award of PTSD.  The disorder could not be diagnosed from the evidence of record, and the Veteran had not provided sufficient information to confirm any stressors that would support a diagnosis.  It was noted that a Vet Center social worker had reported some PTSD symptoms and reported that the Veteran was there for various treatment sessions.  The Veteran was notified, was provided a copy of the rating action, and was provided with his appellate rights.  There was no appeal from that action and it has become final.

The record later reveals that sufficient new evidence was received, after January 2006 to reopen the claim and ultimately grant service connection effective December 2007.  That action was said to satisfy the appeal at that time and became final.  Subsequent claims for increase, and a worsening as demonstrated by the medical records ultimately resulted in the 100 percent rating being assigned effective December 30, 2011.  There is no legal basis demonstrated to move that date back to 1997.

First of all, as noted that 1997 rating is final.  While the Veteran claims to have not understood that he had a year to appeal that action, he was clearly provided appropriate notice and failure to understand does not provide a basis to back a claim up to 1997.

Second, it is not at all clear that there is any basis to conclude in 1997 that the Veteran was totally disabled due to the PTSD.  As noted when service connection was ultimately granted a 30 percent rating was assigned, and was said to satisfy the appeal at that point.  That rating also became final.

Significantly, there is no legal basis to go behind the 1997 rating action.  Specifically, there has been no claim that the decision at that time was in error with the facts and law at the time.  No other valid theory for going behind a final rating action has been demonstrated or determined to be present.  Thus, that decision is final and there is no way to move back the 100 percent rating to 1997.  Thus, the claim must be denied.


ORDER

Entitlement to an earlier effective date of 1997 for the award of a 100 percent rating for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


